Case 1:16-cr-00212-TWP-TAB Document 367-41 Filed 12/20/18 Page 1 of 17 PageID #:
                                    5471




                  EXHIBIT 41
Case 1:16-cr-00212-TWP-TAB Document 367-41 Filed 12/20/18 Page 2 of 17 PageID #:
                                    5472



  STATE OF INDIANA                          )                                                   HAMILTON COUNTY COURT
                                                SS:
                                                                                                                                                  ‘




                                            )
  COUNTY OF HAMILTON                        )                                                   CAUSE NO. 29 E 0             .j

                                                                                                                                   1 6   ,0   1       00   34,41



  JACCD, LLC,

                  Plaintiff,


         VS.
                                                                                                                    11!?s



  FC DOMINO ACQUISITION, LLC, IHR                                                                                            g;
  CANTERBURY RE, LLC, CYPRESS
  GROVE RE, LLC, EHF MICHIANA RE,
  LLC, IHR ELKHART RE, LLC, IHR                                                                                              E;

  IRONWOOD RE, LLC, IHR MEADOW
  VIEW HEALTH RE, LLC, IHR MEDCO
  FRENCH LICK          RE, LLC, IHR     MOUNT
                                                      vvvvvvvvvvvvvvvvvvvvvvv




  VERNON  RE, LLC, MP SCOTT VILLA
  RE, LLC,- MP RE 2 LLC, IHR
  WESTPARK RE, LLC, FCE EASTGATE,
  LLC, FCE PARKVIEW, LLC, FCE
  PRAIRIE   VILLAGE,   LLC,   FCE
  PROFESSIONAL CARE, LLC, FCE
  TODD-DICKEY, LLC             AND IHR RE         2
  LLC
                  Defendants.


                                    COMPLAINT FOR DAMAGES
          Plaintiff   JACCD, LLC    (“Consultant”) for                               its   Complaint for Damages against               FC Domino

  Acquisition,   LLC    (“Guarantor”) and   IHR   Canterbury RE, LLC, Cypress Grove RE, LLC,                                                  EHF
  Michiana RE, LLC,      IHR Elkhart RE, LLC, IHR Ironwood RE, LLC, IHR Meadow View Health

  RE, LLC, IHR Medco French Lick RE, LLC, IHR Mount Vernon RE, LLC,                                                 MP Scott Villa RE,
  LLC,   MP RE 2 LLC, IHR Westpark RE, LLC, FCE Eastgate,                                            LLC, FCE Parkview, LLC, FCE

                                                                                LLC, FCE Todd-Dickey, LLC and IHR RE 2 LLC

                                                                                                                    stateSW
  Prairie Village,    LLC, FCE   Professional Care,

   “Lessors”     Guarantor and Lessor collectivel referred to as                                  “Com   an ”   ,
                                                                                                                    //
                                                                                                                            29co1—1601—cc—000344
                                                                                                                            P00                          Flled
                                                                                                     I
                                                                                                                            ComplalmlEqu Ivalem PleadIng
                                                                                                                            51 [1802
                                                                                 1

                                                                                                                     ‘\\\ll“\lllll\lllllllll\\\\
                                                                                                                         ~
Case 1:16-cr-00212-TWP-TAB Document 367-41 Filed 12/20/18 Page 3 of 17 PageID #:
                                    5473



                                                            Facts

           1.           Each Lessor owns a healthcare         facility in the State    of Indiana and   is    a party to a

  lease agreement with            The Health and Hospital Corporation of Marion County                 related to each

  defendant’s healthcare          facility.


           2.            Consultant entered a Consulting Agreement with the                  Company    to provide the


  services identiﬁed in that Consulting Agreement.                   A true    and accurate copy of the Consulting

  Agreement       is    attached as Exhibit      1.



           3.            Pursuant to paragraph 4 of the Consulting Agreement, the Lessors were obligated

  to   pay Consultant $525,000 on each of October              1,   2015 and January    1,   2016.

           4.            Pursuant to paragraph 20, Guarantor guaranteed the              full   and complete payment

  and performance of Lessors under the Consulting Agreement.

           5.            Guarantor agreed to be jointly and severally liable with Lessors to pay Consultant.

           6.            Lessors failed to    make the $525,000 payment due Consultant on October                  1,   2015.

           7.            On December       18,   2015, Consultant sent Lessors and Guarantor the         letter    attached

  as Exhibit 2,        demanding payment of the owed $525 ,000 by December 24, 2015.

           8.           Neither Lessors nor Guarantor responded to Consultant’s December 18                       letter   and

  never paid the        owed the $525,000.

           9.            Company also did not pay the $525,000 owed Consultant on January                    1,   2016.

           10.           There   is   no excuse for Lessors’ or Guarantor’s        failure to   pay and Consultant has

  performed       all   services required under the Consulting Agreement.

           11.           Lessors and Guarantor currently      owe Consultant $1,050,000.

                                                 Count I: Breach of Contract
                                                      (Against “Lessors”)


            12.          Consultant incorporates by reference        its   allegations in paragraphs 1-9.

                                                               2
Case 1:16-cr-00212-TWP-TAB Document 367-41 Filed 12/20/18 Page 4 of 17 PageID #:
                                    5474



          13.    The Consulting Agreement between and among Consultant and Company

  constitutes a valid, binding contract.


          14.    Consultant has fully performed           its   obligations under the Consulting Agreement.

          15.    Lessors have repudiated and breached the Consulting Agreement by not paying

  Consultant two payments of $525,000 due on October                    1,   2015 and January   1,   2016.

          16.    Lessors’ breach has caused Consultant damages.

                                       Count 11: Account Stated
                                            (Against “Lessors”)

          l7.     Consultant incorporates by reference            its   allegations in paragraphs 1-14.


          18.     On December     18, 2015, Consultant              demanded payment of              the $525,000 that

  Lessors failed to pay Consultant on October        1,   2015.

          19.     A reasonable time has passed since Consultant’s demand.
          20.     Lessors have not responded to Consultant’s                  demand   in   any way.

          21.     Accordingly, an account stated has arisen in the amount of $525,000,                        owed   to


  Consultant.

                                   Count III: Breach of Guarantee
                                           (Against “Guarantor”)


          22.     Consultant incorporates by reference            its    allegations in paragraphs 1—21.


          23.     The Consulting Agreement between and among Consultant and Guarantor

  constitutes a valid, binding contract.


          24.     Guarantor guaranteed the    full   and complete payment and performance of all of the

  obligations of the Lessors under the Consulting           Agreement (“Guarantee”).

          25.     Consultant has fully performed          its   obligations under the Consulting Agreement.
Case 1:16-cr-00212-TWP-TAB Document 367-41 Filed 12/20/18 Page 5 of 17 PageID #:
                                    5475



              26.       Guarantor has repudiated and breached the Guarantee by failing to pay Consultant

  the indebtedness of $525,000 due           on October    1,    2015    to Consultant   upon demand.

              27.       Guarantor has repudiated and breached the Guarantee by failing to pay Consultant

  the indebtedness of $525,000 due           on January    1,    2016   to Consultant.


              28.       Guarantor’s breach has caused Consultant damages.

                                             Count IV: Account Stated
                                                (Against “Guarantor”)
                                                                                                               1




              29.       Consultant incorporates by reference           its   allegations in paragraphs 1—28.

              30.       On December       18,   2015, Consultant demanded payment of the $525,000

  Guarantor failed to pay Consultant on October                 1,   2015.

         _
              31.       A reasonable time has passed since Consultant’s demand.
              32.       Guarantor has not responded to Consultant’s demand in any way.

              33.       Accordingly, an account stated has arisen in the amount of $525,000,                       owed   to


  Consultant.




              WHEREFORE, plaintiff JACCD, LLC requests that the Court enter judgment in its favor
  and against defendants          FC Domino Acquisition, LLC, IHR Canterbury RE, LLC,                   Cypress Grove

  RE, LLC,          EHF   Michiana RE, LLC,       IHR     Elkhart RE,           LLC, IHR Ironwood RE, LLC, IHR

  Meadow View            Health RE, LLC,      IHR Medco         French Lick RE, LLC,          IHR Mount Vernon RE,

  LLC,       MP     Scott Villa   RE, LLC,   MP RE 2 LLC, IHR Westpark RE,                  LLC, FCE    Eastgate,    LLC,

  FCE        Parkview, LLC,       FCE   Prairie Village,    LLC, FCE            Professional Care,   LLC, FCE Todd—

  Dickey,      LLC and IHR RE 2 LLC on all issues raised in Plaintiffs Complaint, for costs of this
Case 1:16-cr-00212-TWP-TAB Document 367-41 Filed 12/20/18 Page 6 of 17 PageID #:
                                    5476



  action, for     damages sufﬁcient     to   compensate     it   for   its   losses, for attorneys’ fees, for a trial   by

  jury and for    all   other just and proper   relief.




                                                          Respectfully submitted,




                                                          7///
                                                          ’T. Jps/eph Wé'ndt, Atty.       # 19622-49
                                                          Barnes & Thornburg LLP
                                                          11 South Meridian Street
                                                          Indianapolis,        IN 46204
                                                          Telephone: 317-236-1313
                                                          Facsimile: 317—231-7433
                                                          Email: jwendt@btlaw.com




  DMS 3447718v2
Case 1:16-cr-00212-TWP-TAB Document 367-41 Filed 12/20/18 Page 7 of 17 PageID #:
                                    5477




                                                          CONSULTING AGREEMENT
                       This                CONSULTING AGREEMENT    (this   “Agreement”), dated July          1,   2015,       is   entered
              into by and among each of those entities listed on Schedule 1 hereto (individually and collectively,
              as the context requires, the “Company”), FC Domino Acquisition, LLC, a Delaware limited
              liability company (“FC Domino”), and JACCD, LLC, an Indiana limited liability company
              (“Consultant”).                 _
                                                                                                     ‘




                                                                WITNESSETH:

                       WHEREAS, The Health and Hospital Corporation    of Marion County (“ﬂ”), as'tenant,
              is party     that certain Master Lease dated July 1, 2015, with IHR Canterbury RE, LLC, IHR
                        to- (a)

              Westpark RE, LLC, IHR Elkhart RE,‘LLC, IHR Ironwood RE, LLC, IHR Meadow View Health
             RE, LLC, IHR Medco French Lick RE, LLC, IHR Mount Vernon RE, LLC and MP Scott Villa
             RE, LLC, as landlords, (b) that certain Master Lease dated July 1, 2015, with Cypress Grove RE,
             LLC and MP RE 2 LLC, as landlords and (c) that certain Master Lease dated July 1, 2015, with
             FCE Eastgate, LLC, FCE Parkview, LLC, F CE Prairie Village, LLC, FCE Professional Care, LLC,
             FCE Todd—Dickey, LLC, IHR RE 2 LLC and EHF Michiana RE, LLC, as landlords (individually,
             a “Master Lease” and collectively, the “Master Leases”);
                                                                                         '

                                                                                                                    -

                                                                                                         j




                     WHEREAS, Company desires to engage Consultant for the period provided in this
             Agreement, 'and Consultant is willing to accept such engagement-With Company, all in accordance
             with the terms and "conditions set forth below; and                                 -




                       WHEREAS, FC    Domino, an afﬁliate 'of Company, will beneﬁt from the services
                                                                                                                                                 ‘




             provided by Consultant to Company, and in order to induce» Consultant to enter into this
              Agreement has agreed to guaranty the obligations of Company to Consultant as set forth in this
              Agreement.
                                                                                     '
                                                                                             '
                                                                            '-
                                                                                                                          -
                                   a
                                                      .




                    NOW, THEREFORE, for and in consideration of the premises hereof and the mutual
             covenants" contained herein, the parties hereto hereby covenant and agree as follows:

                             Engagement. Company hereby engages Consultant as a consultant to Company and
                               '


                       1.

             Consultant hereby accepts such-engagement with Company, for the period set” forth in‘Section 2
             hereof, all upon the terms and conditions hereinafter‘set forth. Consultant afﬁrms and represents
             that Consultant is under no obligation to‘any former employer or other party that‘is in any way
         .
             inconsistent with, or that would be violated by, or that imposes any restrictiOn upon, Consultant’s
             acceptance of the engagement hereunder with Company or Consultant’s undertakings underthis
             Agreement.
                                                  '

                                                                                                              A
                                                            -




                            Term of Engagement. Consultant’s engagement under this Agreement shall
                                       .



                       2.
     '

             commence on the Commencement Date (as deﬁned in the Master Leases) (the “Effective Date”) and
             shall terminate on the earlier of (a) after thetennination of each of Master Leases by Company
         '




                                                                                                                                             _




     »

             pursuant to and in accordance with the terms and conditions of such-Master Leases, immediately
             upon receipt by Consultant of a notice from Company electing to terminate this Agreement and (b)
 '

             the fifth (5th) anniversary of the Effective Date (the “Term”). At the conclusion of the Term, the


                                                                                                                  PagellS
             'US.53507598.02



                                                                EXHIBIT A        -
Case 1:16-cr-00212-TWP-TAB Document 367-41 Filed 12/20/18 Page 8 of 17 PageID #:
                                    5478




            Company        have no further obligation to continue paying the Consulting Fee to Consultant
                              shall
            (other than any outstanding portion of the Consulting Fee that has not been timely paid by
            Company).
                                                                                                                               '




                     3.               Services Performed by Consultant.


                          _
                                    Consultant shall perform the following services for Company (the
                                      (a)
            “Services”):    (i) general  business consulting services; (ii) consult with the ofﬁcers and
            representatives of the Company regarding certain business decisions and certain due diligence
            matters necessary of the Company relating to the acquisition and/or disposition of nursing
            facilities, speciﬁcally as it relates to the Upper Payment Limit and Intergovernmental Taxation
            related items; (iii) provide advice regarding the business and strategies affecting the Company’s
            strategic plan and affairs; and (iv) provide general advisory Services and advice from time to time
            to the Company speciﬁcally as it relates to the Upper Payment Limit and Intergovernmental
            Taxation related items. Consultant shall perform the Services‘primarily at Consultant’s home,
            ofﬁce or other place of business at the option of Consultant. Although Consultant shall have the
            sole discretion and responsibility for the selection of the procedures, processes, materials,
            working hours and other incidents of the performance of the Services, Consultant shall devote
            enough effort and time during the Term to perform the Services and complete duties as requested
            and or expected by the Company. Consultant agrees to use its best efforts in providing the
            Services for the beneﬁt of Company.‘
                                                                                   '
                                                                                            '

                                                                                                    '

                                                             _




                                  (b)        Nothing contained herein     ‘shallprohibit Consultant from performing the
    .       Services or any            other service or advice for other persons, companies or entities during the Term.

                   4.      Compensation of Consultant. As consideration for the performance by Consultant
            of the Services, Company shall pay Consultant Five Hundred TWenty FiveThousand Dollars
            ($525,000) on the ﬁrst day of each calendar quarter during in the first year (comr'nencing OctOber
            1, 2015) (provided this Agreement has not been terminated), which ﬁrst year shall be deemed to
            commemie as of the Effective Date. Then in subsequent years two through years ﬁve (provided
            this Agreement has not been terminated), Company shall pay Consultant One Hundred Twenty
            Five Thousand Dollars ($125,000) on the first day-of each calendar quarter-during such four year
        '




            period. Unless this Agreement is terminated prior to the ﬁfth (5th) anniversary hereof, the total
I
            amotmt to be paid to-Consultant over the term of this agreement is Four Million One Hundred
    -
            ThousandDollars ($4,100,000) (“Consulting Fee”). The ﬁrst quarterly payment owed for the
            Consulting Fee shall be payable on October 1, 2015, with subsequent payments due on each
            quarter thereafter (January 1, 2016, April 1, 2016, July 1, 2016, etc., through July 1, 2020)
            during the Term until the aggregate Consulting Fee in the amount of $4,100,000 has been paid in                -




            full (previded this Agreement has not been terminated). All out of pocket expenses incurred by
            Consultant shall be the responsibility of Consultant and only those out of pocket expenses
            approved in advance in writing by Company shall be reimbursedby the Company.

                 .
                     5.           Conﬁdential Information. Consultant hereby covenants, agrees andacknowledges
            as follows:                          -




            US.S8507598.02
        Case 1:16-cr-00212-TWP-TAB Document 367-41 Filed 12/20/18 Page 9 of 17 PageID #:
                                            5479




                                             (a)      Consultant has and Will have access to and will participate in the
                             development of or be acquainted with conﬁdential or proprietary information and trade secrets
                             related to the business of Company and its current and future subsidiaries and afﬁliates
                             (collectively, with Company, the “Companies”), including but not limited to (i) customer and
                             vendor lists; the identity, lists or descriptions of any new customers or vendors, referral sources or
             '




                             organizations; ﬁnancial statements; or other ﬁnancial information; contract proposals or bidding
                             information; business plans; training and operations methods and manuals; personnel records;
                             software programs; reports and correspondence; premium structures; and management systems,
                             policies or procedures, including related forms and manuals; (ii) information pertaining to future
                 '




                             developments such as. future marketing or. acquisition plans or ideas, potential new business
                             locations and new suppliers, and (iii) all other tangible and intangible property, which are used in
                             the businessand operations of the Companies but not made public. The information and trade
                             secrets relating to the business of the Companies described hereinabove in this paragraph (a) are
                             hereinafter referred to collectively as the “Conﬁdential Information”, provided that the term
                             Conﬁdential Information shall not include any information (it). that is or becomes generally
                             publicly available (other than as a result of violation of this Agreement by the Consultant), or (y)
                             that Consultant receives          on a non-conﬁdential basis from a source (other "than the Companies or
         '


                     .       their representatives) that is not       bound by an obligation of secrecy or confidentiality to any of the
                             Companies.

                                                     Consultant shall not disclose, use or make known for his or another’s
                                                      (b)
                             beneﬁt any Conﬁdential Information or use such Confidential Information in any way except as is
             '




                             in the best interests of the Companies in the performance of Consultant’s duties under this
             .
                         .   Agreement. Consultant may disclose Conﬁdential Information when required by applicable law or
                             judicial process, but to the extent permitted by applicable law or judicial process to provide (i)
                             notice to Company of any such request for such information, which notice shall include
                             Consultant’s intent with respect to such reciuest, and (ii) sufﬁcient opportunity for Company to-
                             challenge or limit the scope of the disclosure on behalf of-the Companies, Consultant or_both.

                                                    Consultant acknowledges and agrees‘that a remedy at law for any breach or
                                                      (0)
                             threatened breach of. the provisions of this Sections would be inadequate and, therefore, agrees
                             that the Companies shall be entitled to inj unctive relief in addition to any. other available rights and
                             remedies in case of any such breach or threatened breach; provided, however, that nothing
                             contained herein shall be construed as prohibiting the Companies from pursuing any other rights                     _




                             and remedies available for any such breach or threatened breach.
                                                                                                                                             -




                                                    Consultant agrees that upon termination of Consultant’s engagement,
                                                      ((1)
                             Consultant shall forthwith return to Company all Conﬁdential Informati/on in whatever ferm
                                                                                                                                                     ‘




                             maintained (including, without limitation, computer discs and other electronic media).

                                                                                                                                       Term of
                                                  i




                                    -


                                                      (e)    The obligations of Consultant under this Section 5    shall survive the
                             this   Agreement.                                                                 ‘




                                              I




                                                    Without limiting the generality of any other section hereof, Consultant
                                                      (f)
                                                       that the foregoing'provisions of this Section 5 shall be binding upon
                                        _




                             hereby expressly   agrees
                                                                                                              "
                             Consultant’s heirs, successors and legal representatives.                     .




aka/j                                                                                                                        Page 318
                     '

                             US.58507598.02
           Case 1:16-cr-00212-TWP-TAB Document 367-41 Filed 12/20/18 Page 10 of 17 PageID #:
                                               5480




                             6.      Non-Assignability. Neither Company nor Consultant shall assign, transfer or
                     subcontract all or any portion of this Agreement or any of its obligations hereunder without the
                     other party’s express, prior written permission.

                                 .7.         Status of Consultant.


                                             (a)        It   is   acknowledged and agreed
                                                                               that Consultant is an independent
                     contractor of           Company and
                                                 Consultant shall not be entitled to neither receive any beneﬁts nor
                     participate in any benefit plans or programs now or hereafter extended by Company to its
                     employees.

                                             (b)        The      nothing contained herein shall operate to constitute
                                                              parties agree that
                     Consultant    an employee,
                                       .as      agent  or representative of Company and Consultant agrees that he
                     has no authorityto assume or incur any obligation or responsibility for        mom
                                                                                                  behalf of or in the
                     name of Company, or to bind or attempt to bind Company in any other mannerwhatsoever.

                                           Consultant shall be solely responsible for the payment of all applicable
                                             (a)
                     taxes, including any federal, state or local taxes, incurred or payable by him as a result of the
                     payments hereunder, including, without limitation, all income taxes.

                                           Consultant acknowledges and agrees that the Services to be performed by
                                             (b)   '-



                     Consultant under this Agreement are to be performed by Consultant at his own risk and that-
  .




  .,


                     Consultant assumes all responsibility for 'any injuries that may result ﬁom Consultant’s
‘r”         .
                     performance of the Services» under this Agreement. This Section shall survive the termination of
                                                                                                I




                     this   Agreement.

                                   (c)    All works of author-ship, computer‘ programs or lists, memoranda,
                     correspondence, documents, records, notebooks and other tangible documents which are made
                     during the Term and which are madp by Consultant in the course of rendering the Services to
                     Company are and will remain exclusively the property of Company.
                                    Attorney Fees: Each party. agrees that ifsuit is brought to enforce any provision
                                         '


                             .   8.
                     of this Agreement, or to seek damages for its breach, the non-prevailing party will pay to the
                     prevailing party, in addition to any other damages caused to the prevailing party all reasonable
                     attorney fees and costs incurred by the prevailing party in seeking such relief.

                V.               9.  Binding Effect. Without limiting or diminishing the effect of Section 6 hereof,
                     this Agreement shall inure to the beneﬁt of and be binding upon the parties hereto and their
                     respective heirs," successors, legal representatives and permitted assigns.

                                 10.Notices. All notices which are required or may be given pursuant to the terms of
                     this Agreement-shall be in writing and shall be sufficient in all respects if given in writing and
                     _




                     (i) delivered personally, (ii) mailed by certiﬁed or
                                                                           registered mail, return receipt requested and
                     postage prepaid, (iii) sent via a nationally recogniZed overnight courier, or (iv) sent via facsimile
                 .   c0nﬁrmed in Writing to the recipient, to Company and Consultant at the addresses set forth}

,V/    .
                                                                                            .




                                                                                                          .
                                                                                                              .



                                                                                                                  Pag   e 4 8
                                                                                                                           |




                     US.58507598.02                                                                 .
Case 1:16-cr-00212-TWP-TAB Document 367-41 Filed 12/20/18 Page 11 of 17 PageID #:
                                    5481




         below, or to such other address or addresses as either                            shall   have designated       in writing to
         the other party hereto.

                                   If to   Company:           c/o   FC Domino Acquisition, LLC
                                                      '




                                                              3820 Mansell Road, Suite 280
                                                              Alpharetta, Georgia 30022‘




                -
                                                              Attn: Christina Firth
                                                                       "
                    Facsimile: (678) 680—4942
                                                                               '




                                   If to Consultant:          JACCD, LLC
                                                              Attn: James G. Burkhart
                               '


                                                          -




                                                              732 Suffolk Lane
                                                              Carmel, Indiana 46032

                    11.            Right to 'Pament.         Except as requiredby law, no right to receive payments
         under this Agreement                shall   be subject to anticipation, commutation, alienation, sale, assignment,
         encumbrance, charge, pledge, or hypothecation or to exclusion, attachrnent, levy or similar
     ‘




         precess or to assignment by operation of law, and any attempt, voluntary or involuntary, to
         effect any such action shall be null, void and of no effect.
                                                                                                    '




                    12'. Governing law; Choice of Forum. This Agreement and the performance of the                                         .




         parties under this Agreement shall be construed and governed in accordance with the laws of the
         State of Indiana, to the exclusion of the law of any other forum and notwithstanding any
         jurisdictionis choice-of—law rules to the contrary. The parties hereby submit to the jurisdiction of                                      -




         the federal, state and local courts in the State of Indiana, and waive any rights to challenge or
         otherwise .raise questions of personal jurisdiction or venue in any action commenced or
         maintained in such courts.
                                                                                   ’

                                                                           -                        -




                    13.  Severabiliﬂ. ConSultant agrees that in the event that any court of competent
                           .




         jurisdiction shall ﬁnally hold that any provision of Section 5 hereof is void or constitutes an
         unreasonable restriction against Consultant, the provisions of such Section 5 shall. not be                                           -




         rendered void, but shall apply to such extent as such court may judicially determine Constitutes a
         reasonable restriction under the circumstances. Both parties agree that if any part of this
         Agreement other than Section 5 is held by'a court of competent jurisdiction to be invalid, illegal
         or incapable of being enforced in whole or in part by reason of any rule of law or public policy,
         such part shall be deemed to be severed from the remainder of this Agreement for the purpose
         only ofthe particular-legal proceedings in question and all other covenants and provisions of this
         Agreement                                                      and eﬁect
                           shall in every other respect continue in full force                             and no         covenant or
         provision shall b e deemed dependent upon any       covenant or
                                                                                                                     I




                                                       other             provision.


                    14  Waiver. Failure to insist upon strict compliance with any of the terms, covenants of
         conditions hereof shall not be deemed a waiver of such term, covenant or condition, nor shall any
 ,
         waiver or relinquishment of any right or power hereunder at any one. or more times be deemed a
         waiver or relinquishment of such right or power at any‘ other time or times.




                                                                                                                P        a g e 5   |
                                                                                                                                       8
         [135850759302
Case 1:16-cr-00212-TWP-TAB Document 367-41 Filed 12/20/18 Page 12 of 17 PageID #:
                                    5482




           15.      Entire Agreement: Modiﬁcations.~ This Agreement constitutes the entire and ﬁnal
   expression of the agreement of the parties with respect to the subject matter hereof and supersedes all
   prior agreements, oral and written, between the parties hereto with respect to the subject matter                          '




   hereof. This Agreement may be modiﬁed or amended only by an instrument in writing signed by
   both parties hereto.

                         No                 This Agreement shall not establish or be interpreted as
                                                                                                                          .



                 16.          Joint Venture.
   establishing a joint venture, franchise or other agency relationship between company and Consultant
   beyond those functions and responsibilities as set forth in this Agreement.

                 17.     Counterparts. This      Agreement may be executed in two or more counterparts, each of
   which     shall     be deemed an                      of which together shall constitute one and the same
                                          original, but all
   instrument.
                                                                                              '




           18.    Compliance with Laws and Regulations. In the event that any of the provisions of
   this Agreement shall be held to be invalid or unenforceable by any local, state or federal
   governmental agency or by'anyregulation, the provision(s) affected shall be immediately subject
   to re-negotiation upon the initiative of either party and the remaining provisions thereof shall
   neverthelesscontinue to be valid and enforceable as if the invalid, affected ‘or unenforceable
   parts had not been included therein._

           19.     No Third        PM
                                   Beneﬁt. The Agreement is intended to be solely for the beneﬁt'of
   the parties hereto and is not intended to confer, and shall not be deemed to confer, any beneﬁts
   upon, orcreate any rights in or in fax/or of, any person, company or entity, other than the parties
                                      '



   hereto.   j
                                             _
                                                              -




   .
           20.    .Guarang; by PC Domino. FC Domino hereby guaranties to Consultant the full'
   and complete payment and performance of all of the obligations of Company under this
   Agreement, and agrees, jointly and severally with Company, to pay, satisfy and perform the
   obligations of Company under this Agreement in accordance with the terms of this Agreement.
   FC Domino acknowledges and agrees that its covenants and obligations under this Section 20 are
   a material inducement to Consultant entering into this Agreement and that Consultant would not
   have entered into this Agreement but fOr the undertakings of PC Domino under this Section 20.




                                                                                                  'P   a   ge 6   I
                                                                                                                      8
   US.58507598.02
     Case 1:16-cr-00212-TWP-TAB Document 367-41 Filed 12/20/18 Page 13 of 17 PageID #:
                                         5483




                           IN WITNESS WHEREOF, Company, ‘FC Domino and                                          Consultant have duly executed and
                   delivered this Consulting                Agreement as of the Effective Date:                                                     ‘




                           COMPANY:                                                  Cypress Grove RE,            LLC
                                                    -   -                    -
                                                                                     MP RE 2 LLC
                                                                                     [HR Canterbury RE, LLC
                                                                                     IHR Elkhart RE, LLC
                                                                                     IHR Ironwood RE, LLC               _



                                                                                     [HR Meadow View Health RE, LLC
                                                                                     II-IR Medco French Lick RE, LLC
                                                                                     IHR Mount Vernon RE, LLC
                                                                                     IHR Westpark RE, LLC
                                                                                     MP Scott Villa RE, LLC
                                                                                     EHF Michiana RE, LLC
                                                                                 '


                                                                                     FCE Eastgate, LLC,




       I
                                            -
                       v



K          -   -

                                        _
                                                                                     Titlez' Presi ent         and Secretary



                           CONSULTANT:                                      IACCD, LLC
                                                                                               ‘   '


                                                                        -




                                                                                     ~ ~
                                                .

                                                                                     By:                                                   .




                                                                                           James G. Burkhart, Authorized Member
                                                                                                       _
                                                                    '


                                ‘

                                    _




                           FC DOMINO:                                       FCDo      I:   o                                c   ,




                                                                                                       Mstina K. Firth              '




                                                                                     Ti:       '


                                                                                                           President and Secretary

                                                            I




                                                                (Signature Page to Consulting Agreement)




Ky
Case 1:16-cr-00212-TWP-TAB Document 367-41 Filed 12/20/18 Page 14 of 17 PageID #:
                                    5484




            IN   WITNESS WHEREOF, Company,                    Domino—and Consultant have duly executed-and
    dclivcxcdiﬁﬁs Consulting Agreement as ’of the Eﬁ‘ective Date;                        .




            COMPANY:
                                                                                         '




                                                     Cypresst'GroveRE,.LLC
                                                     Ml?- RE-Jz    LLC
                                                     IH'R cmterbﬁryaR-E, LLCI
                                                     ‘IHR Elkhairt RE}        LLC
                                                     I   HR IIeqd.I§E,.
                                                     IHR MtadoW‘Vic‘w Health RE, LL-C-
                                                                                             _




                                                     ‘IHR Mcdéo‘ Fremhﬁck           LLC
                                                     IHR Mount Vernon          LLCL
                                                     IHR Westpark         LLC
                                                         Scott'Vi‘Ila' RE; ELC
                                                     'BHF- Michiazia               LLC
                                                     FCE EastgAte,L'LC
                                                     .FCE Parleviw;LLC
                                                              Pj'ﬁirie.   Vi'IIgge,~LLC
                                                     ‘FGE'Pfofessional'CarérLLC
                                                     FCE jTOddA‘jickey, LLCJ.
                                                     IHRLEREZ LL-c:
                                                                               -




                                                     Bye:                          .




                                                     Title:     Presid'gnmng secretary




            CONSULTANT:         .
                                             JACCD, LLC.

                                                          '


                                                              ‘Jauﬁé'e.                  Ammzed Member

            Fri:    DQMINO:                  c DOMINO           ACQUISITION,.~LL€~

                                                 _   gyz.
                                                     Printed:
                                                     Tide;


                                    (Signme Page to consultingAgreczﬁeut)‘




                                                                                                 Pag:e.7}8
     035850759801
    Case 1:16-cr-00212-TWP-TAB Document 367-41 Filed 12/20/18 Page 15 of 17 PageID #:
                                        5485




                               SCHEDULE 1 —THE COMPANY
       FC Domino Acquisition, LLC
       IHR Canterbury RE, LLC
       Cypress Grove RE, LLC
‘




l




       EHF Michiana RE, LLC
       IHR' Elkhart RE, LLC
       IHR Ironwood RE, LLC
       IHR Meadow View Health RE, LLC
       IHR Medco French Lick RE, LLC
       IHR Mount Vernon RE, LLC
                                 '-



       MP Scott Villa RE, LLC
       MP RE 2 LLC
       IHR Westpark RE, LLC
       FCE Eastgate, LLC‘




       FCE Parkview, LLC
       FCE Prairie Village, LLC
       FCE Professional Care, LLC
       FCE Todd-Dickey, LLC
       IHR RE -2 LLC




                                                                      Page   8   |
                                                                                     8
       055850759802
                                                                                                                                                                                                           ._




Case 1:16-cr-00212-TWP-TAB Document 367-41 Filed 12/20/18 Page 16 of 17 PageID #:
                                                                                                                                                                                                          9..




                                    5486                                                                                                                                                      -u—‘é—z“:




                                                                                                                                                                                                          7.,




           BARNES                                                                                                              l   1    South Meridian Street
                                                                                                                               lnilianamlis,     1N 4620-16535                 l}.S..'\.
                                                                                                                                                                                                     ‘5

                                                                                                                               (317)2364513
                                                                                                                                                                                                          ‘1




                                                                                                                               Fax (31712313455

                                                                                                                               WWW. iFLi      ;Y‘\\'.   El H :1




                                                                                                                        December                         18,      2015

               Brian Beckwith
               President
               FC Domino            Acquisitions,     LLC
               3500 Lenox Road, Suite 510
               Atlanta, Georgia 30326                                                                                                                                                                      i




               c/o    FC Domino Acquisition, LLC
               3820 Mansell Road, Suite 280
               Alpharetta, Georgia 30022
               Attn: Christina Firth or David Russ


               Neil     Rock
               Skadden, Arps, Slate, Meagher                    & F 10m, LLP
               4 Times Square                                          -
                                                                                                                                                                                                                1’




               New York, NY 10036                                                                                                         _
                                                                                                                                                                                                          1"}




               Mr. Beckwith:

                              This responds to your           letter to    JACCD, LLC       (“Consultant”) dated September 30, 2015.

                       Pursuant to paragraph 4 of the Consulting Agreement between Consultant, the Lessors
               identiﬁed on the last page of your September 30 letter (“Lessors”) and FC Domino Acquisition,
               LLC (“FC”), dated July 1, 2015, Lessors and FC owes Consultant $525,000. That amount was
               due to Consultant on October 1, 2015. There is no basis in fact or in the contract for Lessors to
               have paid the $525,000 due Consultant into escrow as you state occurred. That money should be
               paid to Consultant immediately, pursuant to the terms of the Consulting Agreement.

                       Lessors are in breach of the Consulting Agreement. F C is in breach of its guaranty in
               paragraph 20 of the Consulting Agreement. Consultant demands payment to it of the full
               $525,000 by 5:00 pm. (Eastern) on December 24, 2015. If that money is not paid to Consultant                                                                                                I:


               by then, Consultant will protect its rights in court.                                                                                                                                       ti




                              An             is due and payable to Consultant on January
                                    additional $525,000                                                                            1,   2016 pursuant                     to
               the Consulting Agreement. Consultant demands timely payment on the same.

                                                                                            Sincerely,                                                                                                          l:




                                                                                            "1":
                                                                                                   Joseph Wendt

               lNDSOl 1579874“




.‘Miiil‘itzl         ('Tliia‘ugas    i‘tallas   ir‘uiim'm’c       lntimnzi    Lus Ange-1m          Michigan   .‘vlinm-npnlis              Dino                    ‘K’ud‘nnghui,    l‘-.( T.




                                                                              EXHIBIT B                                                                                                                              1!
   Case 1:16-cr-00212-TWP-TAB Document 367-41 Filed 12/20/18 Page 17 of 17 PageID #:
                                       5487
          BARNES                                            LLP                                                      11 south Meridian Street
                                                                                                                     Indianapolis, IN 46204-3535 U.S.A.
                                                                                                                     (317) 236-1313
                                                                                                                     Fax (317) 231-7433
          T. Joseph     Wendt
                   23 1-7748                                                                                         www.btlaw.com
          (3 17)
          tjwendt@btlaw.com




                                                                                                       January 14, 2016



      Clerk
      Hamilton County Court
      Government & Judicial Center
      One Hamilton County Square, Room 106                                                             R EQ E E                      ~
                                                                                                                                     ~~

                                                                                                                                          6.)   ~




      Noblesville, IN 46060
                                                                                                            JAN 15        2015
      Dear Clerk"             .
                                                                                                             OFFI
                                                                                                           CLERKCC)EF%%IJHHEFS
                                                                                                       HAMILTON COUNTY INDIANA
                        RE:       JACCD, LLC V. F C Domino Acquisition, LLC,                  et a1.



      To      the Clerk:

                        Enclosed are the original and copies of the following:

                    ‘
                        l.        Complaint for Damages;

                        2.        Appearance of T. Joseph Wendt on behalf of JACCD, LLC;

                        3.        Multiple Summonses; and

                        4.        Check to cover the ﬁling      fee.


                 Please ﬁle the enclosed pleadings with the Court and return everything to me in the
          enclosed UPS envelope so that I can arrange for service on the defendants. Pursuant to
          Indiana Trial Rule 5(F)(4), these pleadings are being sent to you via overnight courier. Please
          ﬁle-mark it as of the date of mailing January 14, 2016. Thank you for your assistance in this
          matter.



                                                                                 Sincerely,


                                                                                     '9‘

                                                                                 T. Joseph
                                                                                           Z/ Wendt

          TJW:pf
          Enclosures
          VIA UPS OVERNIGHT


Atlanta        Chicago            Dallas   Delaware   Indiana          Los Angeles    Michigan         Minneapolis       Ohio              Washington,   DC.
